IN THE
                         TENTH COURT OF APPEALS

                               No. 10-16-00098-CR
                               No. 10-16-00099-CR

RICARDO SANCHEZ ENRIQUEZ
AKA RICARDO ENRIQUEZ SANCHEZ,
                                                         Appellant
v.

THE STATE OF TEXAS,
                                                         Appellee



                        From the 54th District Court
                          McLennan County, Texas
               Trial Court Nos. 2008-1926-C2 and 2008-1925-C1


                                    ORDER


      Appellant’s Motion for Rehearing filed on April 18, 2016 and Supplemental

Motion for Rehearing filed on May 16, 2016 are denied. Appellant’s “Amendment” dated

April 12, 2016 and filed May 20, 2016 was considered when determining the disposition

of the referenced motions.

                                       PER CURIAM
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motions denied
Order issued and filed June 2, 2016




Enrique v. State                      Page 2